DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9768048 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising:  wherein the first underfill layer contacts a sidewall of a first conductive feature of the first redistribution layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Uchiyama (USPGPUB DOCUMENT: 2010/0252937) discloses in modified Fig 1, see modified figure in office action, a device comprising:
a bottom package (please see package labelled ‘bottom package’) comprising:
a substrate(216/217 of Uchiyama) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 216/217 since a substrate may be one layer underneath another layer that provides support and since 216/217 provides the surface of which something is deposited on it, 216/217 may be interpreted as a ‘substrate’);
through vias(please see via labelled ‘via’) extending through the substrate(216/217 of Uchiyama);
a first dielectric layer(222 of Uchiyama) on a first side of the substrate(top)(216/217 of Uchiyama);
a first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama) in the first dielectric layer(222 of Uchiyama), the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)
comprising a first plurality of contact pads(left/right 221 of Uchiyama) and a second plurality of contact pads(233/232 of Uchiyama);
a second redistribution layer(223/224/226 of Uchiyama) on a second side(bottom) of the substrate, the
second redistribution layer(223/224/226 of Uchiyama) comprising a third plurality of contact pads(left/right 224/223 of Uchiyama), the through vias(please see via labelled ‘via’)
electrically coupling  each of the third plurality of contact pads(left/right 224/223 of Uchiyama) to corresponding ones of the first plurality of contact pads(left/right 221 of Uchiyama) and the second plurality of contact pads(233/232 of Uchiyama); and
a plurality of first bumps(214 of Uchiyama) on the second side(bottom) of the substrate, each
of the plurality of first bumps(214 of Uchiyama) contacting corresponding ones of the third plurality of contact pads;
a semiconductor die(212 of Uchiyama) bonded to the second plurality of contact pads(233/232 of Uchiyama) by a plurality of I/O bumps(left/right 237 of Uchiyama);
a first underfill layer(213 of Uchiyama) between the semiconductor die(212 of Uchiyama) and the bottom package (please see package labelled ‘bottom package’), wherein the
plurality of I/O bumps(left/right 237 of Uchiyama) are embedded in the first underfill layer(213 of Uchiyama), wherein the first underfill layer(213 of Uchiyama)
contacts a sidewall of a first conductive feature(please see feature labelled ‘conductive feature’) (in Fig 1 of Uchiyama, 213 is contacting the inner sidewall of ‘conductive feature’) of the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama), the first conductive feature(please see feature labelled ‘conductive feature’)
being free of the plurality of I/O bumps(left/right 237 of Uchiyama);
a top package(please see package labelled ‘top package’) bonded to bottom package (please see package labelled ‘bottfiom package’), wherein:
the top package(please see package labelled ‘top package’) comprises a plurality of second bumps(203 of Uchiyama), and wherein the plurality
of second bump(203 of Uchiyama)s form joint structures between the top package(please see package labelled ‘top package’) and the first plurality of contact
pads(left/right 221 of Uchiyama)  of the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama), but does not disclose wherein the first underfill layer contacts a sidewall of a first conductive feature of the first redistribution layer.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 8-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising:  the second redistribution layer comprising a second conductive redistribution feature and a third conductive redistribution feature extending directly on an uppermost surface of a dielectric layer in a cross-sectional view, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Uchiyama (USPGPUB DOCUMENT: 2010/0252937) discloses in modified Fig 1, see modified figure in office action, a device comprising:
a bottom package (please see package labelled ‘bottom package’) comprising:
a substrate(216/217 of Uchiyama) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 216/217 since a substrate may be one layer underneath another layer that provides support and since 216/217 provides the surface of which something is deposited on it, 216/217 may be interpreted as a ‘substrate’);
a first redistribution layer(223/224/226 of Uchiyama) on a first side of the substrate, the first redistribution layer(223/224/226 of Uchiyama) comprising a first conductive redistribution feature(left/right 224 of Uchiyama) in contact with the first bump(214 of Uchiyama);
a first bump(214 of Uchiyama) on the first conductive redistribution feature(left/right 224 of Uchiyama);
a first through via(please see via labelled ‘via’) extending through the substrate(216/217 of Uchiyama) and electrically contacting the first conductive redistribution feature(left/right 224 of Uchiyama); and
a second redistribution layer(219/221/232/233 of Uchiyama) on a second side(top/bottom) of the substrate(216/217 of Uchiyama), the second redistribution layer(219/221/232/233 of Uchiyama) comprising a second conductive
redistribution feature (221 of Uchiyama) and a third conductive redistribution feature(232 of Uchiyama) extending directly on a dielectric layer (222/216)[0007] , the second redistribution layer(221 of Uchiyama) electrically contacting the first via;
a semiconductor die(212 of Uchiyama) coupled to the third conductive redistribution feature(232 of Uchiyama) through an I/O bump(left/right 237 of Uchiyama);
a first underfill layer(213 of Uchiyama) over the bottom package (please see package labelled ‘bottom package’), wherein the I/O bump(left/right 237 of Uchiyama) is embedded in the
first underfill layer(213 of Uchiyama);
a top package(please see package labelled ‘top package’) on the second side(top/bottom) of the bottom package (please see package labelled ‘bottom package’), wherein:
the top package(please see package labelled ‘top package’) comprises a second bump(203 of Uchiyama), and wherein the second bump(203 of Uchiyama) and the
second redistribution layer(221 of Uchiyama) form a joint structure between the top package(please see package labelled ‘top package’) and the
bottom package (please see package labelled ‘bottom package’), wherein each of the opposing sidewalls (left and right sidewalls of 221 have an interface with 222) of the second conductive feature (221 of Uchiyama) have an interface with the dielectric layer (222)[0007] but does not disclose the second redistribution layer comprising a second conductive redistribution feature and a third conductive redistribution feature extending directly on an uppermost surface of a dielectric layer in a cross-sectional view.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 15-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising: the first underfill layer extending along a sidewall of the third conductive feature below an upper surface of the third conductive feature, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Uchiyama (USPGPUB DOCUMENT: 2010/0252937) discloses in modified Fig 1, see modified figure in office action, a device comprising:
a bottom package (please see package labelled ‘bottom package’) comprising:
a substrate(216/217 of Uchiyama) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 216/217 since a substrate may be one layer underneath another layer that provides support and since 216/217 provides the surface of which something is deposited on it, 216/217 may be interpreted as a ‘substrate’);
a plurality of through vias(please see via labelled ‘via’) extending through the substrate(216/217 of Uchiyama);
a first redistribution layer(223/224/226 of Uchiyama) on a first side (bottom) of the substrate(216/217 of Uchiyama), the first
redistribution layer comprising a first conductive feature(224) on the plurality of through vias(please see via labelled ‘via’);
a second redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)  on a second side(top) of the substrate, the
second redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)  comprising a second conductive feature(233/232 of Uchiyama), a third conductive feature (please see feature labelled ‘conductive feature’ of Uchiyama), and a fourth conductive feature(221 of Uchiyama);
a semiconductor die(212 of Uchiyama) on the second side(top) of the bottom package (please see package labelled ‘bottom package’) and coupled to the second conductive feature(233/232 of Uchiyama) through a first die bump(left/right 237 of Uchiyama);
a first underfill layer(213 of Uchiyama) over the bottom package (please see package labelled ‘bottom package’), wherein the first die bump(left/right 237 of Uchiyama) is embedded in
the first underfill layer(213 of Uchiyama), the first underfill layer(213 of Uchiyama) extending along a sidewall of the third conductive feature(please see feature labelled ‘conductive feature’)  below an upper surface of the third conductive feature (213 extends along the inner sidewall below the upper surface of ‘conductive feature’ of Uchiyama), the third conductive feature being free of any bumps;
a top package(please see package labelled ‘top package’) on the second side(top/bottom) of the bottom package (please see package labelled ‘bottom package’), wherein:
the top package(please see package labelled ‘top package’) comprises a first package bump(203 of Uchiyama) coupled to the fourth conductive feature(221 of Uchiyama) to form a first joint structure between the top package(please see package labelled ‘top package’) and the bottom package (please see package labelled ‘bottom package’),  but does not disclose the first underfill layer extending along a sidewall of the third conductive feature below an upper surface of the third conductive feature.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819